179 F.2d 56
86 U.S.App.D.C. 40
EIGEN,v.LAMSON.
No. 10108.
United States Court of Appeals District of Columbia Circuit.
Augued Nov. 4, 1949.Decided Dec. 19, 1949.

[86 U.S.App.D.C. 41] Mr. Elmer F. Bennett, Washington, D.C., with whom Mr. Richard E. M. Ely, Washington, D.C., was on the brief, for appellant.
Mr. Thomas B. Fuller, Washington, D.C. with whom Mr. Robert H. McNeill, Washington, D.C. was on the brief, for appellee.
Before EDGERTON, PRETTYMAN and PROCTOR, Circuit Judges.
PER CURIAM.


1
Appellant sued in the District Court alleging payment to appellee of $2000 for land in Virginia with general warranty deed, under an agreement by appellee to file suit to clear title of all clouds, and, in case of failure to obtain such a decree within a reasonable time, to return the purchase price upon a reconveyance of the land.  Failure to sue or obtain such decree was also alleged, wherefore appellant prayed for specific performance of the agreement and $300 damages, or for $1200 'if specific performance is not granted.'


2
The court dismissed the action, holding in effect that under the agreement appellant's only remedy was by way of a civil action in the Municipal Court for $2000, with tender of a reconveyance deed.  We agree with this holding.  As a money claim for less than $3000 falls within the exclusive jurisdiction of the Municipal Court (Title 11, § 755(a), D.C. Code (1940), Supplement VI), the District Court was without jurisdiction to entertain the suit.


3
Affirmed.